Petitioner, Lee Centell, filed in this court on August 29, 1927, a petition wherein he avers that he is illegally restrained of his liberty by Frank Fox, sheriff of Pottawatomie county; that his unlawful imprisonment consists in this, to wit: That a warrant of commitment was illegally issued by J.J. Dutton, justice of the peace, Tecumseh township, said county, upon a preliminary examination had upon a complaint wherein petitioner, Lee Centell, D.L. Ellard, and Delmar Hull were charged with the crime of murder, alleged to have been committed by stabbing and cutting one Ellis Baker, in said county, on August 24, 1927; that by information filed in the superior court of Pottawatomie county he is charged with the murder of said Ellis Baker; that under the evidence introduced on his preliminary examination, the proof of his guilt is not evident nor the presumption thereof great; and petitioner is not guilty of the crime of murder; that after his arraignment in the superior court of Pottawatomie county and after entering his plea of not guilty, he made application to said court to be admitted to bail, which application was by said court denied. *Page 128 
A rule to show cause was entered and issued, returnable August 31st before this court, at which time the cause was submitted upon the transcript of the testimony taken before the committing magistrate and the argument of counsel.
The transcript discloses the fact that Ellis Baker was killed in the town of Earlsboro, in said county, on the date alleged; that the defendant, Delmar Hull, following a fight with the deceased in a certain house in said town, followed him out to where a car was parked on the street and there stabbed him several times. The evidence tends to show that petitioner and the other defendant, Ellard, were present and in a measure aided the defendant, Hull, in the commission of the homicide.
Without expressing any opinion upon the weight of the evidence or the culpability of the various parties accused of this homicide, we are of the opinion that the evidence adduced upon the preliminary examination was sufficient to warrant committing petitioner for trial for the crime of murder. We are also of the opinion that under the testimony submitted the petitioner herein should be allowed bail.
It is therefore ordered that petitioner be admitted to bail in the sum of $20,000, bond to be conditioned as by law required, to be approved by the court clerk of Pottawatomie county; that when such bond is given and approved by the court clerk of said county the petitioner shall be discharged.
EDWARDS and DAVENPORT, JJ., concur. *Page 129